Dissenting Opinion.
ELLISON, J.
I do not think the construction given to the foregoing statute by Judge Smith is the proper construction. The vehicle must be such as may be used in connection with the horse, and .when it is such, the lien attaches to it for the feed of the horse for the period that the possession has covered both at the same time. The primary meaning given to the word, “therewith,” is, “with that, this or it.” See Webster’s, the Standard, and the Century dictionaries. Possession is a continuous act; and when the statute uses the' expression in question, it does not mean that the delivery of possession shall be simultaneous, but merely that the possession must be simultaneous. The phrase “coming into his possession therewith,” is no more than if it had read, “being in his possession therewith,” or, “coming into his possession with such animal.” Not that the vehicle shall come into his possession at the same time the animal does, but merely that it shall come into his possession with the animal, that is to say, while the animal, which may be used in connection with it, is in his possession.
It seems to me that this construction of the statute is not a loose one, but is strictly within its meaning under the rule adopted by us in Stone v. Kelley, 59 Mo. App. 214; Baskin v. Wayne; 62 Mo. App. 515; Miller v. Crabbe, 66 Mo. App. 660, and by the St. Louis Court of Appeals in Lazurus v. Moran, 64 Mo. App. 239. I therefore believe the- judgment should be affirmed.